Atkinson, J.
1. The evidence was sufficient to support the verdict.
2. Under the Civil Code, §§ 4984, 4985, on the trial of civil cases, where counsel for plaintiff and defendant fail to agree to have the case reported by the official reporter, the trial judge may direct it to be done, — -the fee to be paid by the parties on such terms as may be prescribed by the judge; but it is not mandatory that every case should be reported. Where the counsel do not agree, it rests within the sound discretion of the judge whether he will order the case reported.
(a) Under the facts of this case, and the character and quantity of the evidence involved, there was no abuse of discretion in refusing to require tlie evidence to be taken down by the official stenographer; and while the remarks of the judge in making the ruling may have been subject to some criticism, in view of the circumstances, including the fact that counsel for the plaintiff did not invoke any distinct ruling in regard to the statement of the court in the 'preliminary motion, but made counter-statements as to the facts involved, such statement by the court will not require a new trial.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.